In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-627V
                                      Filed: June 11, 2021
                                         UNPUBLISHED


    SHERRI PAIGE,                                                Special Master Horner
                         Petitioner,
    v.                                                           Petitioner’s Motion for Decision
                                                                 Dismissing Petition; Influenza
    SECRETARY OF HEALTH AND                                      (flu) vaccine; Transverse
    HUMAN SERVICES,                                              Myelitis

                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mary Eileen Holmes, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

        On May 5, 2018, petitioner filed a claim under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that she suffered transverse
myelitis as a result of her receipt of an influenza (“flu”) vaccination on October 9, 2015.
(ECF No. 1.) On April 29, 2019, respondent filed his Rule 4 report, recommending
against compensation. (ECF No. 27.) Due to contradictory records and testimony
regarding the date of petitioner’s vaccination, respondent filed a joint status report on
August 19, 2020, requesting that I issue a finding of fact regarding the date of
petitioner’s vaccination. (ECF No. 69.) Petitioner filed a motion for a ruling on the
record on November 12, 2020. (ECF No. 72.) Respondent filed his response on
January 25, 2021. (ECF No. 73.) On April 12, 2021, I issued a finding of fact, finding
that petitioner more likely than not received her flu vaccination on November 11, 2015,
rather than on October 9, 2015, as she alleged.



1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
        On June 10, 2021, petitioner filed a Motion for a Decision Dismissing her Petition.
(ECF No. 78.) Petitioner indicated that “[a]n investigation of the facts and science
supporting her case has demonstrated to petitioner that she will be unable to prove that
she is entitled to compensation in the Vaccine Program,” and that “. . . to proceed
further would be unreasonable and would waste the resources of the Court, the
respondent and Vaccine Program.” (Id. at 1.) Petitioner further stated that “[p]etitioner
understands that a decision by the Special Master dismissing her petition will result in a
judgment against her. She has been advised that such a judgment will end all of her
rights in the Vaccine Program. Petitioner understands that she may apply for costs once
her case is dismissed and judgment is entered against her.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury
Table – corresponding to a covered vaccine, or (2) that she suffered an injury that was
actually caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy her
burden of proving causation in fact, petitioner must show by preponderant evidence: “(1)
a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on her allegations unsubstantiated by medical records
or medical opinion.

        The record evidence does not support petitioner’s allegations by a
preponderance of the evidence. Accordingly, the undersigned GRANTS petitioner’s
Motion for Decision Dismissing Petition and DISMISSES this petition for failure to
establish a prima facie case of entitlement to compensation.

                                          CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision. 2


IT IS SO ORDERED.

                                                                 s/Daniel T. Horner
                                                                 Daniel T. Horner
                                                                 Special Master


2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2